Citation Nr: 1503119	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-34 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for tooth loss for purposes of compensation.

2. Entitlement to service connection for a dental disability other than tooth loss for purposes of compensation to include for treatment purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1982 to May 1982 and from July 1983 to May 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge and in August 2012, he testified before a Decision Review Officer at the RO.  Copies of both transcripts are of record.

The Veteran's claim was initially limited to the question of entitlement to service connection for tooth loss; however, the appellant has alleged, and the medical evidence indicates, that there may be residual dental disabilities other than tooth loss to include for treatment.  Therefore, the issue, as reflected on the title page of this decision, was broadened to include service connection for a dental disability other than tooth loss.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appeal.  A review of the documents in the Virtual VA file reveals the May 2014 hearing transcript and VA treatment records from August 2011 through December 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.

The issue of entitlement to service connection for a dental disability other than tooth loss for purposes of compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have tooth loss as a result of a dental disability for which compensation can be authorized.


CONCLUSION OF LAW

The criteria for establishing service connection for tooth loss as a result of a dental disability for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 4.150, 17.161 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in August 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were readjudicated in December 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The examination reports reflect that the examiners recorded the Veteran's current complaints provided an opinion based on the appellant's history and medical principles.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Virtual VA file contains some VA treatment records which were not considered in the December 2012 statement of the case and Veteran has not provided a waiver of RO consideration, those records are either redundant or irrelevant of the evidence previously considered by the RO.

At the May 2014 hearing, the undersigned explained the elements needed for a service connection claim, potential evidentiary defects were identified, and the Veteran was afforded an opportunity to describe his claimed disability and its history.  These actions supplement the Veterans Claims Assistance Act of 2000 and comply with 38 C.F.R. § 3.103. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Legal Principles and Analysis

The Veteran seeks service connection for tooth loss for compensation purposes.  In particular, he contends that while playing basketball in service, he tripped and fell on his face, knocking loose some of his teeth.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The dental conditions for which service-connected compensation benefits are available are set under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Disability compensation and VA outpatient dental treatment may be provided only for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  Currently, the Veteran is service connected for treatment purposes only for teeth #6, 7, 8, 9, 10, and 11.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Here, the Veteran testified that while playing basketball in service, he fell on his face and dislocated some of his teeth.  Service treatment records confirm that in November 1984, the appellant completely avulsed #8, luxated #7, 9 and 10, and subluxated # 6 and #11.  Tooth #8 was immediately re-implanted but after it subsequently fell out, he was given a bridge which spanned # 7 through #9 and replaced #8.  (A February 1991 service treatment record also reveals an unrelated trauma to the Veteran's right side of the face, which was only noted to result in right jaw pain, without fracture or additional lost teeth.  In the present appeal, however, the Veteran has only alleged that his dental disability resulted from the basketball incident.)

The Veteran further testified that in 2009, the bridge that had been implanted in service came loose while he was eating.

In October 2011, a VA examiner concluded that the damage to teeth #6 though #11 was likely a direct result of the basketball-related accident in service.  Of those teeth, physical examination revealed that #8 and #9 were missing and that #7 was a retained root tip and had lost its crown.  The examiner noted a depression on the buccal plate where tooth #9 had been but specifically stated that there did not appear to be any other bone loss of the maxilla or the hard palate.  Other than typical bone loss resulting from the lost teeth, there was no bone loss of the mandible.  Examination was negative for malunions.

Subsequent VA treatment records show, and the Veteran testified, that in 2012 he underwent jaw bone grafts to help repair some of the damage to his teeth.  

In November 2012, VA provided the Veteran with a temporomandibular joint examination.  The examiner noted that his jaw damage had healed well after the in-service trauma and opined that the bone loss that had occurred was only a natural result of the missing teeth.  He further noted that symptoms of the bone augmentation procedures manifest only as jaw pain.

In light of the above, the medical and lay evidence establish that the Veteran sustained an injury during service which resulted in missing teeth.  Nonetheless, service connection for loss of teeth can be established for compensation purposes only if the loss is due to the loss of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis. 38 C.F.R. § 4.150, Diagnostic Code 9913.  There is no lay or medical evidence establishing that any lost teeth were the result of a loss of the body of the maxilla or mandible.  Again, the October 2011 VA examiner specifically stated that there did not appear to be any other bone loss of the maxilla, hard palate or mandible.  The bone loss referenced in the November 2012 VA examination was determined to have been caused by the missing teeth; in other words, bone loss did not cause the teeth to fall out.  To the extent the appellant argues that his recent jaw bone grafts are equivalent to the loss of the body of the maxilla or mandible, the Board similarly observes that these procedures took place after the in-service trauma dislodged his teeth.  Moreover, a bone augmentation procedure is not a trauma or disease.  38 C.F.R. § 4.150.

Additionally, as noted above, replaceable missing teeth and dental or alveolar abscesses will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment. 38 C.F.R. § 3.381.  

In sum, the Veteran's missing teeth did not result from the loss of the substance of the body of the maxilla or the mandible.  Thus, service connection for compensation purposes must be denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, however, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tooth loss for compensation purposes is denied.


REMAND

In a January 2012 notice of disagreement, the Veteran claimed that his in-service dental trauma resulted in additional residual dental disabilities, to include difficulty chewing food.

While the November 2012 VA examiner opined that the Veteran did not demonstrate an inability to masticate beyond the pain generated by the VA procedures, he also found that his inter-incisal range of motion was between 31 to 40 millimeters.  Under Diagnostic Code 9905, a compensable disability rating is warranted where inter-incisal range of motion falls between 31 and 40 millimeters.  38 C.F.R. § 4.150.  Although the examiner further opined that the Veteran's "jaw condition is only secondary to the reparative procedures [he] is undergoing," at the October 2011 VA examination - which took place prior to the bone augmentation - inter-incisal range of motion was noted to be 37 millimeters.  The issue of entitlement to dental treatment should be considered.

In light of the above, the Board finds that an addendum opinion is needed to clarify whether the Veteran's limited inter-incisal range of motion is a result of his in-service dental trauma.

Accordingly, the case is REMANDED for the following action:

1. Forward the entire claims file to the examiner who prepared the November 2012 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether the appellant's limited inter-incisal range of motion is at least as likely as not a result of his in-service dental trauma.

2. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3. After completing any additional development deemed necessaryadjudicate the claim to include whether the Veteran is entitlement to dental treatment..  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


